Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of attempted murder in the second degree, robbery in the first degree, criminal possession of a weapon in the second degree, burglary in the second degree, sodomy in the first degree and assault in the second degree, defendant contends that the *876verdict was against the weight of the evidence. That contention is without merit. The testimony of defendant’s accomplice, Baez, was amply corroborated by the testimony of the victims and by evidence of the admissions made by defendant to a jail house informant. (Appeal from judgment of Erie County Court, McCarthy, J.—attempted murder, second degree.) Present—Callahan, J. P., Denman, Green, Pine and Balio, JJ.